Exhibit 99.1 Learning, Innovating & Creating “If it was easy, anybody could do it” Rosetta Resources Inc. September 18, 2013 Mark D. Petrichuk Vice President, Corporate Reserves & Technical Services Forward-Looking Statements and Terminology Used This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. There are risks and uncertainties associated with the Company’s recent acquisition of Permian Basin assets. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions; industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10- Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law.For filings reporting year-end 2012 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” or “inventory” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. 2 Safety Moment Can You Spot the Hazard? 3 Safety Moment Be Seen….Always have your headlights ON! 4 During the last three conferences, we outlined some comments on Rosetta’s approach in the Eagle Ford … 5 •Focus on understanding the rocks; appreciate your technical staffs! •Faith, hope & luck are not substitutes for brains, initiative & work ethic! •Focus on quality over quantity; know the difference! •They are called sweet spots for a reason! •Focus on optimizing full scale development; not just the next well •It does you absolutely no good to drill your best well last! •Focus on profitability •Admire your activity but track your production and count your pennies! •Focus on optionality •There is not a better feeling in the world than knowing you have your future well in hand! •Focus on ongoing refinement of well spacing and well recoveries •You rarely go wrong when you grow what you know in your own backyard! So, building on last year’s message, Rosetta’s Eagle Ford development plan is leaving no stone unturned in our portfolio … 6 •Focus on ongoing refinement of well spacing and well recoveries •You rarely go wrong when you grow what you know in your own backyard! qLEARNING qINNOVATING qCREATING Rosetta Resources Asset Overview Area Window Gates Ranch Non-Gates Ranch Encinal Area Eagle Ford 64,650 Net Acres Gaines Co. Midland Basin - Exploratory 13,124 Net Acres Reeves Co. Delaware Basin - Delineated 40,182 Net Acres 7 Rosetta is no longer a pure- play Eagle Ford producer.
